DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 10/20/2020; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status


This action is a Non-Final Action on the merits in response to the application filed on 10/20/2020.
Claims 1-20 remain pending in this application.

Foreign Priority
The Examiner/office does not acknowledge the applicant claims foreign priority to the date 11/01/2019, as the Applicant has not provided an English-translation of the Priority Documents.


Claim Rejections - 35 USC § 102  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20070112647, Borders, et al.

Referring to Claim 1, Borders teaches a server apparatus comprising:
a communication interface (
Borders: Sec. 0017, The system also includes a customer interface subsystem in communication with the inventory subsystem… the integrated system includes the delivery subsystem in communication with the customer interface subsystem and the inventory subsystem.
Borders: Sec. 0093, Each MFD device may be configured to communicate via a wireless communication system with an MFD server);
a controller configured to transmit and receive information to and from another apparatus via the communication interface, wherein the controller is configured to:
receive, from a first terminal apparatus, a collection request involving collection of an article, purchased or rented, to be returned at a collection point (
Borders: Sec. 0094, 0148, 0192 describes transmitting and receiving request for the delivery of items);

receive, from a second terminal apparatus, a delivery request for the article involving delivery to a delivery destination (
Borders : Sec. 0039, 0142 describes transmitting and receiving request for the delivery of items which includes the delivery destination); and 
transmit, to a mobile object, an instruction to collect the article at the collection point and deliver the article to the delivery destination without going through a base for storing the article collected (
Borders: Sec. 0018, 0019, 0094, describes the items have or have not been delivered without leaving it in a checkpoint or drop-off location).

Referring to Claim 8, Borders teaches an information processing system comprising the server apparatus according to claim 1 and a mobile object (
Borders: Sec. 0044, 0083, 0085, 0086 describes delivery vehicle which are similar to mobile object in the Applicant’s specification 0022 and Fig. 5 of the US Pub).

Referring to Claim 9, Borders teaches a mobile object configured to move from the collection point to the delivery destination based on the instruction received from the server apparatus according to claim 1 (
Borders: Sec. 0175, describes providing driving directions for delivery vehicles).

Referring to Claim 10, Borders teaches a non-transitory medium readable by a controller of a mobile object, the medium storing a program which, when executed by the controller, controls the mobile object to move from the collection point to the delivery destination based on the instruction received from the server apparatus according to claim 1 (
Borders: Sec. 0175, describes providing driving directions for delivery vehicles. 0116 teaches controller for providing automation instructions).

Claims 11 and 15 recite limitations that stand rejected via the art citations and rationale applied to claims 1 and 7.  Regarding a non-transitory medium readable by a terminal apparatus, the medium storing a program which, when executed by the terminal apparatus (
Borders: Sec. 0104, As shown in FIG. 1, the OMS subsystem 150 includes graphical user interface 152, and at least one database 151 for storing various data received from at least a portion of the other subsystems.
Borders: Sec. 0235, The catalog content information for each webstore is then exported to the Store Catalog block 250, which includes a database or other memory structure for storing the different webstore catalogs.)

Claim 16 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 12-14, and 17-20 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication 20070112647, Borders, et al. to hereinafter Borders in view of United States Patent Publication 20040098278, Foth, et al.

Referring to Claim 2, Borders teaches the server apparatus according to claim 1, Borders does not explicitly teach wherein the controller is configured to provide the second terminal apparatus with promotion information to promote purchase or use of the article to be collected.
However, Foth teaches wherein the controller is configured to provide the second terminal apparatus with promotion information to promote purchase or use of the article to be collected (
Foth: Sec. 0013, describes the advertising for the sale of returned items).

Borders and Foth are both directed to the analysis of returned goods (See Borders at 0050, 0119; Foth at 0013, 0019). Borders discloses that additional elements, such as vehicles can be considered (See Borders at 0172). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Borders, which teaches detecting and repairing information technology problems for processing merchandise in view of Foth, to efficiently apply analysis of returned goods to enhancing the capability to resale returned merchandise. (See Foth at 0002, 0020).

Referring to Claim 3, Borders teaches the server apparatus according to claim 2, Borders does not explicitly teach wherein the promotion information includes a resale price or a use fee for the article.
However, Foth teaches wherein the promotion information includes a resale price or a use fee for the article. (
Foth: Sec. 0012 and 0013, describes the resale prices and fees. 0013, describes the advertising for the sale of returned items.).
Borders and Foth are both directed to the analysis of returned goods (See Borders at 0050, 0119; Foth at 0013, 0019). Borders discloses that additional elements, such as vehicles can be considered (See Borders at 0172). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Borders, which teaches detecting and repairing information technology problems for processing merchandise in view of Foth, to efficiently apply analysis of returned goods to enhancing the capability to resale returned merchandise. (See Foth at 0002, 0020).

Referring to Claim 4, Borders teaches the server apparatus according to claim 3, wherein the controller is configured to reduce the resale price (See Foth) or the use fee based on a distance to the delivery destination from a route from the collection point to the base (
Borders: Sec. 0133, 0134, describes the changing of price base on location, which could be a price that is increased or decreased).
Borders does not explicitly teach resale price.
However, Foth teaches resale price (
Foth: Sec. 0012 and 0013, describes the resale prices and fees. 0013, describes the advertising for the sale of returned items.).

Borders and Foth are both directed to the analysis of returned goods (See Borders at 0050, 0119; Foth at 0013, 0019). Borders discloses that additional elements, such as vehicles can be considered (See Borders at 0172). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Borders, which teaches detecting and repairing information technology problems for processing merchandise in view of Foth, to efficiently apply analysis of returned goods to enhancing the capability to resale returned merchandise. (See Foth at 0002, 0020).


Referring to Claim 5, Borders teaches the server apparatus according to claim 4, wherein the controller is configured to determine an amount of the reduction for each delivery destination (
Borders: Sec. 0133, 0134, describes the changing of price base on each delivery location, which could be a price that is increased or decreased).

Referring to Claim 6, Borders teaches the server apparatus according to claim 2, wherein the controller is configured to transmit the promotion information (See Foth) to the second terminal apparatus based on a previously acquired location of the delivery destination (
Borders: Sec. 0224, 0174, describes the determining and using previous routes, locations, and/or destinations. Fig. 1 and 2 disclose more than one apparatus for display and communication).

Borders does not explicitly teach promotion information.
However, Foth teaches promotion information (
Foth: Sec. 0013, describes the advertising for the sale of returned items).

Borders and Foth are both directed to the analysis of returned goods (See Borders at 0050, 0119; Foth at 0013, 0019). Borders discloses that additional elements, such as vehicles can be considered (See Borders at 0172). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Borders, which teaches detecting and repairing information technology problems for processing merchandise in view of Foth, to efficiently apply analysis of returned goods to enhancing the capability to resale returned merchandise. (See Foth at 0002, 0020).

Referring to Claim 7, Borders teaches the server apparatus according to claim 2, wherein the controller is configured to further provide a terminal apparatus associated with a delivery destination not located between the collection point and the base, with the promotion information (
Borders: Sec. 0019, 0044, 0071, , describes communication apparatus associated with a delivery destination not located between the collection point and the base, which is a mobile field device).

Claims 12-14 recite limitations that stand rejected via the art citations and rationale applied to claims 3-5.  

Claims 17-20 recite limitations that stand rejected via the art citations and rationale applied to claims 2-5.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Antony et al., U.S. Patent. 8533126, (discussing the automation for handling of returned items).
Borders et al., W.O. Pub. 2000068859, (discussing the handling of returns).
Walden et al., Reverse Logistics, https://apps.dtic.mil/sti/pdfs/ADA390479.pdf, School of Advanced Military Studies United States Army Command and General Staff College
Fort Leavenworth, Kansas, 2001 (discussing the monitoring of the logistic process for the Army and returning items).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624